                           Case 2:18-cv-09253-JCZ-JVM Document 36-3 Filed 05/05/20 Page 1 of 13
                     Official reprint from UpToDate®
                     www.uptodate.com ©2020 UpToDate, Inc. and/or its affiliates. All Rights Reserved.




Tumor necrosis factor-alpha inhibitors: An overview of adverse effects
Author: Bruce Kirkham, BA, MD, FRCP, FRACP
Section Editor: Daniel E Furst, MD
Deputy Editor: Paul L Romain, MD

All topics are updated as new evidence becomes available and our peer review process is complete.

Literature review current through: Jan 2020. | This topic last updated: Oct 08, 2019.




INTRODUCTION

Inhibitors of tumor necrosis factor (TNF)-alpha are important treatments in a number of inflammatory conditions, including rheumatoid arthritis (RA), spondyloarthritis, psoriasis, and inflammatory
bowel disease (IBD). TNF-alpha inhibitors offer a targeted strategy that contrasts with the nonspecific immunosuppressive agents traditionally used to treat most inflammatory diseases. However,
multiple adverse effects of TNF-alpha inhibition have been identified through both clinical trials and post-marketing surveillance. These include:

  ●   Injection site reactions
  ●   Infusion reactions
  ●   Neutropenia
  ●   Infections
  ●   Demyelinating disease
  ●   Heart failure (HF)
  ●   Cutaneous reactions
  ●   Malignancy
  ●   Induction of autoimmunity

Problems associated with injection site reactions, infusion reactions, neutropenia, demyelinating disease, heart failure, and some less common adverse effects will be reviewed here. Other major
complications of TNF-alpha therapy, such as tuberculosis, other infections, malignancy, and induction of autoimmunity, are discussed separately. (See "Tumor necrosis factor-alpha inhibitors:
Bacterial, viral, and fungal infections" and "Tumor necrosis factor-alpha inhibitors and mycobacterial infections" and "Tumor necrosis factor-alpha inhibitors: Risk of malignancy" and "Tumor
necrosis factor-alpha inhibitors: Induction of antibodies, autoantibodies, and autoimmune diseases".)



GENERAL ISSUES

The adverse effects associated with tumor necrosis factor (TNF)-alpha inhibitors are potentially serious. However, these risks must be interpreted in the context of the potential benefits and of the
adverse effects associated with conventional therapies for the treatment of immune-mediated diseases (eg, glucocorticoids, methotrexate, cyclophosphamide, azathioprine), which are also
significant and, in many cases, greater.

Thus, the decision to use an anti-TNF-alpha agent must be an individual one, based upon the specific clinical features and unique risk profile of a given patient.

As background to the overview of adverse events associated with TNF-alpha inhibition, we provide a brief review of TNF-alpha biology and the role of this cytokine in host defense.

An interesting perspective of the adverse effects of TNF inhibitor therapy, which suggests that the adverse event profile may differ between patients with different disorders, comes from a
comparison of two prospective safety cohorts of patients with RA and psoriasis [1]. These cohorts (the Spanish Registry for Adverse Events of Biological Therapy in Rheumatic Diseases
[BIOBADASER] and the Spanish Registry of Adverse Events Associated with Biologic Drugs in Dermatology [BIOBADADERM]) shared methods, including definitions for serious adverse events.
There were many more patients with RA (16,230 person-years; follow-up of 3171 patients) than with psoriasis (2760 person-years; follow-up of 946 patients).

There was a much lower rate of serious adverse/mortal events in subjects with psoriasis (124) compared with RA (1248; multivariate incidence rate ratio, 0.6 [95% CI 0.5-0.7]). Patients with RA
had higher rates of infections, cardiac/respiratory disorders, and infusion reactions (higher use of infliximab), while those with psoriasis had more skin/subcutaneous and hepatobiliary disorders.
The differences persisted after correction for sex, age (the RA group was older), treatment, concomitant disease, hypertension, diabetes (more in psoriasis), hypercholesterolemia (more in
psoriasis), and simultaneous therapy with methotrexate, and after excluding patients receiving glucocorticoids (RA 41.3 percent versus psoriasis 0.2 percent).

TNF-alpha biology — TNF-alpha is synthesized initially by activated macrophages and T cells as a transmembrane precursor protein. The cytoplasmic tail of this protein is then cleaved to
release soluble TNF-alpha.

TNF-alpha, originally known as cachexin, was described in 1975 and recognized for its ability to lyse tumors in a variety of in vitro and mouse models (hence the name "tumor necrosis factor") [2].
The activity of TNF-alpha against tumors in laboratory models originally raised the possibility that inhibition of this cytokine might potentiate the clinical risk of malignancy. However, most
subsequent longitudinal data suggest this is not the case. (See "Tumor necrosis factor-alpha inhibitors: Risk of malignancy".)

The biological activity of TNF-alpha requires the aggregation of three TNF-alpha monomers to form trimeric TNF-alpha, which then acts by binding to one of two types of receptors: TNFR1 or
TNFR2 [3,4]. TNFR1 and TNFR2 are also known as p55 and p75, respectively. The trimeric structure of the receptors mimics that of the active cytokine [5].

TNFR1 and TNFR2 both exert multiple effects on the immune system, including the following [6]:

  ● Stimulation of the release of the inflammatory cytokines interleukin (IL)-1beta, IL-6, IL-8, and granulocyte macrophage colony-stimulating factor (GM-CSF)
  ● Upregulation of the expression of endothelial adhesion molecules (ICAM-1, VCAM-1, E-selectin) and chemokines (MCP-1, MIP-2, RANTES and MIP-1alpha)
  ● Coordination of the migration of leukocytes to targeted organs

TNF-alpha and host defenses — TNF-alpha is important for macrophage activation, phagosome activation, differentiation of monocytes into macrophages, recruitment of neutrophils and
macrophages, granuloma formation, and maintenance of granuloma integrity [7]. The effects of TNF-alpha on infection have been examined in animal experiments, including models that utilize
neutralizing antibodies, disrupt transcription of the gene for TNF-alpha or one of its receptors, or lead to the overexpression of soluble TNF-alpha receptor [8-13].

Animal experiments have demonstrated the importance of TNF-alpha in protection against several pathogens including Mycobacterium tuberculosis, M. avium, M. bovis, Bacillus Calmette-Guérin
(BCG), Aspergillus fumigatus, Histoplasma capsulatum, Toxoplasma gondii, Cryptococcus neoformans, and Candida albicans [9,11,14-16]. These organisms are not killed readily by host defense
mechanisms but rather are sequestered within granulomas, which are comprised of a central core of macrophages, multinucleated giant cells, and necrotic debris surrounded by macrophages
and lymphocytes [17]. TNF-alpha is required for the orderly recruitment of these cells and for continued maintenance of the granuloma structure [18].
                         Case 2:18-cv-09253-JCZ-JVM Document 36-3 Filed 05/05/20 Page 2 of 13
TNF-alpha antagonists — Five inhibitors of TNF-alpha are approved for the treatment of a variety of inflammatory illnesses (eg, rheumatoid arthritis [RA], Crohn disease) by the US Food and
Drug Administration (FDA). These medications are:

  ●   Etanercept – A soluble p75 TNF-alpha receptor fusion protein
  ●   Infliximab – A chimeric (mouse/human) anti-TNF-alpha antibody
  ●   Adalimumab – A fully human monoclonal anti-TNF-alpha antibody
  ●   Certolizumab pegol – An antigen-binding fragment (Fab') of a humanized monoclonal antibody coupled to polyethylene glycol
  ●   Golimumab – A human anti-TNF-alpha monoclonal antibody

Infliximab, adalimumab, and golimumab are monoclonal antibodies. Etanercept is a soluble, bivalent TNF-alpha receptor. Certolizumab pegol is the antigen-binding fragment (Fab') of a
humanized monoclonal antibody coupled to polyethylene glycol. Highly similar forms of some of these molecules, termed “biosimilars” are now being tested or have been licensed for use in some
countries. A “biosimilar” is defined by the World Health Organization (WHO) as a “biotherapeutic product which is similar in terms of quality, safety and efficacy to an already licensed reference
biotherapeutic product” [19]; “similarity” is defined as the “absence of a relevant difference in the parameter of interest.” (See "Overview of biologic agents and kinase inhibitors in the rheumatic
diseases", section on 'TNF inhibition'.)

   Monoclonal antibodies — Infliximab and adalimumab both bind monomeric and trimeric TNF-alpha. Infliximab is a chimeric antibody with human constant region of immunoglobulin G (IgG)1
coupled to the variable regions of mouse anti-TNF-alpha. By contrast, adalimumab is a human monoclonal antibody comprised of the human constant region of IgG1 attached to human variable
regions. Adalimumab is, therefore, a fully human monoclonal antibody. Golimumab is a human IgG1 kappa monoclonal antibody specific for human TNF-alpha that binds to both the soluble and
transmembrane bioactive forms of human TNF-alpha.

   Soluble fusion protein — Etanercept is a fusion protein consisting of two TNFR2 coupled to the constant region of human IgG1. In contrast to infliximab and adalimumab, etanercept binds not
only to trimeric TNF-alpha but also to lymphotoxin, a cytokine once known as TNF-beta whose characteristics overlap those of TNF-alpha.

   Pegylated Fab' fragment — Certolizumab pegol (formerly CDP870) is a covalently bonded construct consisting of an antigen-binding portion of a monoclonal antibody (Fab' fragment)
covalently bonded to polyethylene glycol. The addition of polyethylene glycol may reduce the antigenicity and prolong the half-life of this anti-TNF-alpha agent. In contrast to infliximab and
adalimumab, certolizumab does not contain an Fc portion and therefore does not induce complement activation, antibody-dependent cellular cytotoxicity, or apoptosis. The full impact of this
structural change on the efficacy of the agent is not clear. Certolizumab is designed to be administered on an every-other-week basis by subcutaneous administration.

   Therapeutic differences — Infliximab and adalimumab both have been approved for a broader clinical spectrum of activity than etanercept. For example, the former medications are effective
in many cases of inflammatory bowel disease (IBD), uveitis, and sarcoidosis as well as RA, psoriatic arthritis, and the seronegative spondyloarthropathies [20]. In contrast, etanercept does not
appear to be effective in IBD or in sarcoidosis [21,22]. Certolizumab pegol, which first received regulatory approval for use in Crohn disease, is now available for use in rheumatoid and psoriatic
arthritis and ankylosing spondylitis/spondyloarthropathies in many countries.



ADVERSE EFFECTS

Injection site reactions — Skin reactions characterized by itching, pain, redness, irritation, bruising, or swelling at the site of medication injection are common but usually minor problems with
subcutaneously administered agents (eg, etanercept, adalimumab, golimumab, and certolizumab pegol) [23]. Such injection site reactions (ISR) typically occur during the first month of treatment
and last for three to five days. They can usually be managed, if needed, with measures including local cold packs, topical corticosteroids, and analgesia, and by varying the injection site;
discontinuation of the medication is required in only a small number of patients. ISR generally do not prevent continued therapy. Estimated frequencies of ISR vary. As examples:

  ● In one trial involving adalimumab with concomitant methotrexate, ISR were reported in 30 patients (9 percent) and were most often characterized by erythema, pain, pruritus, other
      nonspecified reactions, and hematomas (in 14, 8, 7, 4, and 3 patients, respectively) [24]. Reactions were mostly mild, but six were judged as moderate and one was severe, although
      injections were discontinued in only three patients.

  ● Cumulative incidence of ISR in a six-month study of etanercept was 37 percent [25] but has been lower in some other trials. For example, in a trial comparing originator etanercept (Enbrel)
      with a biosimilar etanercept (SB4), ISR were more frequent in patients receiving the originator biologic (156 ISR in 51 patients [17 percent] versus 22 ISR in 11 patients [4 percent]) [26]. Most
      were mild and within two to eight weeks of commencing therapy.

  ● Injection and infusion site reactions occurred in two trials involving certolizumab pegol in about 1 to 6 percent of patients [27,28].

  ● In another trial, ISR were identified up to week 24 in 2 to 5 percent of patients receiving golimumab with methotrexate and 7.5 percent of those on golimumab alone [29].

Infusion reactions — Infusion reactions with infliximab are classified as one of two types:

  ● Acute – Acute reactions are those that occur within 24 hours. Such reactions usually occur between 10 minutes and four hours after the start of the infusion.
  ● Delayed – Delayed reactions develop between 1 and 14 days after the start of treatment but typically occur after five to seven days.

Both acute and delayed infusion reactions can be characterized further as mild, moderate, or severe, depending upon the accompanying signs and symptoms. Approximately 90 percent of
infusion reactions that occur with infliximab are acute [30].

   Acute infusion reactions — Acute infusion reactions sometimes represent true allergies, ie, immunoglobulin E (IgE)-mediated type I (anaphylactic) reactions that include hypotension,
bronchospasm, wheezing, and/or urticaria [31,32]. (See "Anaphylaxis: Emergency treatment".)

True anaphylactic reactions occur in some patients treated with infliximab [33]. However, the great majority of acute infusion reactions that occur with infliximab treatment are characterized more
by nonspecific symptoms and are classified more accurately as anaphylactoid (nonallergic) reactions [31]. These reactions are not mediated by IgE.

The frequency and severity of acute infusion reactions were evaluated in a study of 165 consecutive patients who received a total of 479 infliximab infusions [30]. The following observations were
made:

  ● Sixteen of the patients (10 percent) experienced at least one infusion reaction
  ● The percentage of infusions that were complicated by a reaction was 6.1 percent
  ● Mild, moderate, or severe reactions occurred in 3.1, 1.2, and 1.0 percent of infusions, respectively

The nature of infusion reactions that occur in the clinic often remains poorly defined. However, two findings in the previous study suggest that the acute infusion reactions did not represent IgE-
mediated anaphylactic reactions [30]:

  ● The reactions were generally managed successfully by reducing the rate of infusion. This approach to management would not have been effective for anaphylactic reactions.

  ● In a substudy of 11 patients who suffered a total of 14 acute infusion reactions, both serum tryptase and serum IgE levels were normal in all six patients in whom they were measured [30].
                        Case 2:18-cv-09253-JCZ-JVM Document 36-3 Filed 05/05/20 Page 3 of 13
   Delayed infusion reactions — Delayed infusion reactions resemble serum sickness in the timing of their onset and their association with skin rash, diffuse joint pains, myalgias, and fatigue,
sometimes accompanied by fever. Delayed reactions may represent mild type III (immune complex-mediated) reactions. (See "Serum sickness and serum sickness-like reactions".)

A systematic review of randomized trials evaluated the frequency of these hypersensitivity reactions (HSRs) among patients with RA receiving infliximab, abatacept, rituximab, tocilizumab,
golimumab by infusion, and injected biologic agents [34]. From 725,591 biologic agent administrations, they identified 248 HSRs among 80,587 new users of biologic agents. Over six months, the
cumulative incidence was low (<1 percent), with incidence ratios ranging from 2.4 (abatacept) to 239.5 (rituximab) per 106 person-days. After adjustment, using injectable anti-TNF inhibitor over 0
to 30 days as the referent, rituximab, infliximab, abatacept, and tocilizumab infusions were associated with a higher risk of HSR.

   Prevention — A variety of strategies are helpful in preventing infliximab infusion reactions. Through the use of such strategies, infliximab can usually be readministered even to patients who
have previously experienced severe (non-anaphylactic) reactions.

Preventive strategies include [30]:

  ● Premedication with diphenhydramine (25 to 50 mg) and acetaminophen (650 mg) 90 minutes prior to infusion. Alternatively, patients can be given a second-generation, non-sedating
    antihistamine (eg, cetirizine 10 mg).

  ● Use of a test dose of infliximab. The test dose begins at a rate of 10 mL/hour, followed by an increase of the infusion rate as tolerated every 15 minutes until the usual rate of 125 mL/hour is
    reached.

  ● For patients with a history of anaphylaxis after infliximab, prednisone (50 mg every eight hours) should be given over the 24 hours prior to infliximab infusion, in addition to diphenhydramine
    and acetaminophen.

The use of methotrexate or azathioprine appears to reduce the risk of infusion reactions, probably through an effect on drug immunogenicity [33]. Strategies designed to combat the effects of
antibodies that some patients develop to infliximab are presented elsewhere. (See "Tumor necrosis factor-alpha inhibitors: Induction of antibodies, autoantibodies, and autoimmune diseases".)

   Treatment — As noted above, the vast majority of acute infusion reactions that occur with infliximab are not mediated by IgE and are not anaphylactic. The approach to treatment depends
upon whether the reaction is graded as mild, moderate, or severe (table 1 and algorithm 1) [35]. Many reactions respond to stopping the infusion temporarily and providing hydration,
diphenhydramine, and acetaminophen.

Delayed infusion reactions to infliximab can usually be treated with the combination of acetaminophen (650 mg four times daily) and an antihistamine, either diphenhydramine (50 mg daily or twice
daily) or a second-generation antihistamine (eg, loratadine 10 mg daily).

Cytopenias — Neutropenia may occur in patients on tumor necrosis factor (TNF)-alpha inhibitors but is usually mild; other cytopenias are uncommon [36]. Pancytopenia and aplastic anemia are
rare [37].

   Neutropenia — A decrease in the number of peripheral blood neutrophils is common in patients who receive TNF-alpha inhibitors [36]. Neutropenia, defined as less than 2 X 109 cells/L,
occurred during treatment with these medications in 19 percent of 367 patients with inflammatory arthritis [36]. Levels of less than 1.5 X 109/L were seen in 9 percent. The mechanism by which
neutropenia occurs on these medications has not been defined.

The risk of neutropenia was significantly higher in patients with a past history of neutropenia while receiving other disease-modifying antirheumatic drugs (DMARDs; hazard ratio [HR] 3, 95% CI
1.7-5.3). Patients with neutropenia also had significantly lower baseline neutrophil counts compared with those who did not (4.2 X 109/L , 95% CI 3.8-4.6, versus 6.2 X 109/L, 95% CI 6.0-6.5).
Similar findings were seen regardless of the clinical response to treatment and whether or not patients were also receiving methotrexate.

A decrease in neutrophils was seen in 74 percent of patients after two weeks of therapy (mean decrease in neutrophil counts of 1.1 X 109/L, 95% CI 0.9-1.3). Other white cell subsets, including
lymphocytes, monocytes, and basophils, tended to increase (0.3, 0.6, and 0.1 X 109/L, respectively).

Most patients with neutropenia did not require discontinuation of therapy, but persistence or recurrence was often seen in those switched to another TNF-alpha inhibitor. Serious infections
occurred in 6 percent (4 of 69) of the patients who experienced neutropenia (less than 2 X 109/L). Less than 1 percent (three) of all patients in the cohort developed a neutrophil count less than
0.5 X 109/L.

Because of the risk of neutropenia among patients treated with TNF-alpha inhibitors, it is appropriate to check a complete blood count within one month of starting one of these agents and then to
repeat this test every three to six months, assuming that the patient’s white blood cell count is stable.

Infection — TNF-alpha is an important component of the immune system's response to a variety of infections, and use of TNF-alpha inhibitors has been associated with an increased risk of
serious infections. These include bacterial infections (particularly pneumonia), zoster, tuberculosis, and opportunistic infections. (See "Tumor necrosis factor-alpha inhibitors: Bacterial, viral, and
fungal infections" and "Tumor necrosis factor-alpha inhibitors and mycobacterial infections".)

Screening for latent tuberculosis infection should be performed before the initiation of TNF-alpha inhibitor therapy because of the increased risk of reactivation of latent tuberculosis. Patients with
evidence of latent tuberculosis should initiate treatment for latent tuberculosis before starting a TNF-alpha inhibitor. The appropriate timing for starting a TNF-alpha inhibitor in such patients is
discussed separately. (See "Tumor necrosis factor-alpha inhibitors and mycobacterial infections", section on 'Screening and prevention' and "Tumor necrosis factor-alpha inhibitors and
mycobacterial infections", section on 'Latent tuberculosis infection'.)

Demyelinating disease — A potential link between TNF-alpha inhibitors and demyelinating disease has been suggested but not proven [38,39]. Concern regarding demyelination or the
exacerbation of intercurrent demyelinating diseases in patients treated with TNF-alpha inhibitors stems from the use of a TNF-alpha inhibitor prototype, lenercept, in multiple sclerosis (MS).
Lenercept, a recombinant TNF-alpha receptor p55-immunoglobulin fusion protein (sTNFR-IgG p55), was halted in clinical testing because of concerns related to adverse effects. In a clinical trial of
168 MS patients, those treated with lenercept had more frequent and severe exacerbations of MS than did the patients taking placebo [39].

With regard to TNF-alpha inhibitors approved by the US Food and Drug Administration (FDA), a 2001 review of cases of demyelinating disease in the FDA database revealed 19 associated with
the use of these agents, 17 with etanercept and 2 with infliximab [40]. Adalimumab, golimumab, and certolizumab pegol had not been approved for clinical use at that time.

The following findings were reported [40]:

  ● Symptoms of demyelination included confusion, ataxia, dysesthesia, and paresthesia.

  ● Neurologic findings included facial nerve palsy, optic neuritis, hemiparesis, transverse myelitis, and ascending motor neuropathy consistent with the Guillain-Barré syndrome.

  ● Magnetic resonance imaging findings suggestive of demyelination were present in the brain or spinal cord in most patients.

  ● All neurologic events had a temporal relationship to anti-TNF-alpha therapy, and all improved partially or completely upon discontinuation of such therapy. One patient who had anti-TNF-alpha
    therapy reintroduced experienced a recurrence of symptoms.
                        Case 2:18-cv-09253-JCZ-JVM Document 36-3 Filed 05/05/20 Page 4 of 13
During the time that the 17 cases of demyelinating disease associated with etanercept use were reported, 77,152 patients received etanercept therapy, representing a total of 55,313 patient-years
[40]. The incidence of demyelinating disease in patients receiving etanercept was 31 per 100,000 patient-years of exposure, compared with 4 to 6 per 100,000 per year for the general population.

Similarly, optic neuritis has been reported in association with the use of etanercept, infliximab, and adalimumab [41]. Demyelinating peripheral nervous system disease has also been reported with
these drugs [42,43]. In a cohort study using large United States healthcare databases, cases of optic neuritis were rare in patients on TNF inhibitors, with similar crude rates among anti-TNF and
nonbiologic DMARD-treated groups (4.5 and 5.4 per 100,000 person-years, respectively) [44].

By contrast, linkage of the large DANBIO inflammatory arthritis cohort in Denmark with a national MS database reported eight incident MS cases that occurred during 113,527 person-years of
therapy in the cohort receiving anti-TNF-alpha therapy [45]. When compared with inflammatory arthritis patients never receiving anti-TNF-alpha therapy (four cases), an increased risk of MS was
observed in males, (standardized incidence ratio [SIR] 3.5; 95% CI 1.5–8.4) and in patients with ankylosing spondylitis (who were predominantly male; SIR 3.9; 95% CI 1.5–10.4), with an overall
cohort SIR of 1.1 (95% CI 0.6–2.0). The number of cases is small and might under-report demyelination cases that do not enter the MS registry.

Although a causal relationship between TNF-alpha inhibitors and demyelinating disease remains uncertain, anti-TNF-alpha agents should generally be avoided in patients with established
diseases that are associated with demyelination, such as MS; in addition, anti-TNF-alpha therapy should be discontinued immediately in any patient with suspected demyelination. Some RA
experts are also cautious about using TNF-alpha inhibitors in patients with family histories of MS. (See "Evaluation and diagnosis of multiple sclerosis in adults" and "Disease-modifying treatment
of relapsing-remitting multiple sclerosis in adults".)

Heart failure — Targeted TNF-alpha inhibitor use may be associated with heart failure (HF). Concern about this possible adverse effect stems from randomized clinical trials of TNF-alpha
inhibitors as a potential therapy for HF and from early postmarketing surveillance data gathered by the FDA [46].

   Overview — Data regarding the risk of HF with the use of TNF-alpha inhibitors at the FDA-approved doses are inconclusive [47]. However, the labels of etanercept, infliximab, and adalimumab
contain the following disease-related concern: "Use with caution in patients with HF or decreased left ventricular function; worsening and new-onset HF has been reported." In addition, infliximab
is contraindicated at doses higher than 5 mg/kg in patients with moderate or severe HF (New York Heart Association [NYHA] class III/IV) (table 2). The golimumab and certolizumab pegol labels
include similar wording.

Given the evidence to date, in patients with symptomatic HF, we suggest that treatment strategies other than TNF-alpha inhibitors should be employed. In a patient who develops HF while on a
TNF-alpha inhibitor, a drug-induced cause should be suspected, and use of the medication should be suspended.

For patients with RA and mild (NYHA functional class I or II) (table 2) HF whose arthritis is refractory to other DMARDs or biologic agents, targeted TNF-alpha inhibition might be considered. If the
use of anti-TNF-alpha treatment is entertained, we suggest the following:

  ●   Cardiology consultation
  ●   Baseline echocardiography with ejection fraction
  ●   Close follow-up
  ●   Avoidance of high TNF-alpha inhibitor doses (eg, more than infliximab 3 mg/kg, adalimumab 40 mg every two weeks, or etanercept 50 mg/week)
  ●   Prompt discontinuation of anti-TNF-alpha therapy if HF worsens

Despite concerns, the risk of HF remains uncertain, and reassuringly other studies have suggested that patients with RA receiving TNF inhibitors have an overall decrease in the incidence of
cardiovascular events compared with those receiving nonbiologic DMARD therapies [48,49].

   Clinical trials in heart failure — Clinical trials of both etanercept and infliximab were performed with the hypothesis that TNF-alpha inhibition would improve cardiac function in patients with
HF [50-52]. Two major randomized, placebo-controlled trials evaluated etanercept as a possible therapy HF: the RENAISSANCE trial (925 pts) and the RECOVER trial (1123 pts) [50,51].

In the combined analysis of these two trials (ie, RENEWAL), etanercept was found to have no effect on the death or chronic HF hospitalization end point. The relative risk for etanercept-treated
patients was 1.1 (95% CI 0.9-1.3). On the basis of prespecified stopping rules, both trials were terminated prematurely because of futility. In addition to excluding any clinically relevant benefit of
etanercept on the rate of death or hospitalization due to chronic HF, RENEWAL also raised concerns about the possible exacerbation of HF in some patients treated with TNF-alpha inhibitors.

These concerns were confirmed in a trial involving infliximab as a therapy for HF, known as the ATTACH trial [52]. In this trial, the major inclusion criteria were NYHA class III or IV HF (table 2) and
a left ventricular ejection fraction less than 35 percent. One hundred and fifty patients were divided into three treatment groups: placebo, infliximab 5 mg/kg, and infliximab 10 mg/kg. After
induction therapy, no further infliximab was given; patients were followed for one year. An analysis of all-cause mortality at one year showed eight deaths (16 percent) in the infliximab 10 mg/kg
group, compared with four (8 percent) in both the infliximab 5 mg/kg and placebo groups.

   FDA reports of heart failure — The FDA published a summary of 47 cases of HF associated with etanercept or infliximab reported to the Adverse Events Response System (AERS) through
January, 2002 [46]. Thirty-eight of these patients developed new-onset HF, and nine experienced an HF exacerbation.

Among the 38 patients with new-onset HF, 19 had no identifiable risk factors such as coronary artery disease, hypertension, history of myocardial infarction, or diabetes, and 10 were under the
age of 50 years. After TNF-alpha inhibition was discontinued and therapy for HF began, 3 of these 10 patients had complete resolution of HF, six improved, and one died.

   Adalimumab and heart failure — Because of the adverse experiences reported with etanercept and infliximab with regard to HF, no treatment trials of adalimumab in HF have ever been
attempted but a review of the safety of adalimumab in global clinical trials was released by the manufacturer [53]. Among 10,050 patients with RA of at least three years' duration who had a total
of 12,066 patient-years of exposure to adalimumab, the event rate of HF was 0.26 per 100 patient-years. The HF event rate in 542 patients with less than three years of RA and 917 patient-years
of exposure was 0.11 per 100 patient-years. A lower HF event rate (0.05 per 100 patient-years) was noted in an analysis of United States postmarketing safety of adalimumab with 55,384 patient-
years of exposure from 2002 to 2004 [54].

   Registry data — Data from a registry of patients with rheumatic disease suggested that RA is associated with an increased risk of HF, but that this risk might be attenuated by TNF inhibition
[55]. A two-year study of nearly 16,000 patients with either RA or osteoarthritis reported that HF was more common among patients with RA than those with osteoarthritis (3.9 versus 2.3 percent),
even after adjustment for differences in baseline demographic characteristics. However, HF was less common among RA patients treated with TNF inhibitors (3.1 versus 3.8 percent), even after
adjustments for baseline HF risk factors.

A subsequent study of 20,243 patients from four different healthcare benefit cohorts in the United States, which compared HF risk in new users of TNF inhibitors with new users of nonbiologic
(synthetic) DMARDs (with similar baseline covariates), found no significant increase in the risk of either new or recurrent HF in the patients begun on a TNF inhibitor [56]. Oral glucocorticoid use
was associated with a dose-dependent increase in the risk of HF, which was seen in patients receiving at least 5 mg daily of prednisone (HR 1.54, 95% CI 1.09 to 2.19), but glucocorticoid use did
not modify the risk with TNF inhibitors. Subgroup analysis found elevated risk in patients who initiated TNF inhibitor therapy before 2002 (HR 2.17, 95% CI 0.45 to 10.50, test for interaction p =
0.036). The reasons for the increased risk prior to 2002 are uncertain, but in October 2001 a warning was issued regarding HF and TNF inhibitors, and it is possible that patients thought by their
treating clinicians to be at increased risk of heart failure were then disproportionately not treated with a TNF inhibitor, resulting subsequently in a lower rate of adverse events.

Pulmonary disease — TNF inhibitors have been used for the treatment of various lung diseases and for systemic inflammatory rheumatic disorders with or without pulmonary manifestations.
Adverse effects on the lung have included [57]:
                         Case 2:18-cv-09253-JCZ-JVM Document 36-3 Filed 05/05/20 Page 5 of 13
  ● Granulomatous disease – There are a number of case reports of sarcoid-like disease; discontinuation of the TNF inhibitor with or without a course of glucocorticoids generally led to resolution
      of symptoms.

  ● Pulmonary fibrosis/interstitial lung disease – Most of these patients had RA, many had a background of pulmonary disease (especially interstitial lung disease [ILD]), and methotrexate use
      was common in this group (and can also be associated with hypersensitivity pneumonitis). ILD appears to have a poorer prognosis than granulomatous disease; some patients die of
      pulmonary fibrosis. In one study, patients with RA and preexisting ILD who were receiving TNF inhibitor therapy had similar mortality rates to RA patients with ILD receiving nonbiologic
      DMARDs [58]. However, more patients receiving TNF inhibitor therapy had the cause of death attributed to ILD, although reporting bias could not be excluded.

Treatment of several pulmonary diseases, including asthma, sarcoidosis, and pulmonary fibrosis, has resulted in inconsistent benefit, usually described in case reports or small studies, but not
replicated in larger trials [57]. Benefit has not been observed in chronic obstructive pulmonary disease.

Hepatotoxicity — The risk of hepatotoxicity associated with TNF-alpha inhibitors appears to be small. As of January, 2004, at least 35 postmarketing reports of severe hepatic reactions had been
received by the FDA, leading to a warning to healthcare professionals [59]. Various types of hepatic involvement have been noted, including acute liver failure, hepatitis, and cholestasis. Fatal liver
disease and cases requiring liver transplantation have been reported.

The majority of these reports pertain to infliximab. The drug label for infliximab carries a warning about the possibility of severe hepatic reactions, with jaundice or marked increase in serum
alanine or aminotransferases.

   Use in hepatitis C — Few data exist related to the use of TNF-alpha inhibitors in patients infected with hepatitis C virus (HCV). In one study, nine non-RA patients with rheumatic
manifestations of hepatitis C were treated with etanercept 25 mg twice weekly for three months [60]. The five patients with detectable HCV RNA had no significant increases in their viral loads,
and the four with undetectable HCV RNA at baseline had no reactivation. Small studies of other anti-TNF-alpha therapies in HCV-infected patients with RA have shown similar findings [61-63].

Cutaneous reactions — A variety of dermatologic conditions have been reported in association with TNF-alpha inhibitors. These include:

  ●   Injection site and infusion reactions (see 'Injection site reactions' above and 'Infusion reactions' above)
  ●   Cutaneous viral (eg, herpes zoster and varicella), bacterial, and fungal infections (see 'Infection' above)
  ●   Psoriasis and psoriatic-like skin changes (see 'Psoriatic skin lesions' below)
  ●   Eczematous dermatitis [64]
  ●   Cutaneous manifestations of systemic lupus erythematosus (see "Tumor necrosis factor-alpha inhibitors: Induction of antibodies, autoantibodies, and autoimmune diseases", section on
      'Systemic lupus erythematosus')
  ● Leukocytoclastic vasculitis (see "Tumor necrosis factor-alpha inhibitors: Induction of antibodies, autoantibodies, and autoimmune diseases", section on 'Vasculitis')
  ● Lichen planus and lichen planus-like eruptions [65]
  ● Rare possible alopecia [66]

The frequency of cutaneous adverse events (CAE) was evaluated in a study involving 5437 patients with chronic rheumatologic diseases who had 17,330 patient-years of exposure to TNF
inhibitors (infliximab, etanercept, and adalimumab in 46, 30, and 23 percent, respectively) [67]. A total of 920 CAE were identified (incidence rate [IR] per 1000 patient-years of 53). The most
common CAE were infection, infusion reactions, autoimmune skin diseases, and skin malignancy (IR 28, 15, 5, and 3 per 1000 patient-years, respectively). A total of 89 serious CAE occurred (IR
5.1 per 1000 patient-years); drug discontinuation was common (32 percent of all patients and 53 percent of patients with any CAE).

Cutaneous lesions associated with TNF inhibitor therapy have been described in several studies of patients with inflammatory bowel disease (IBD) [68-71]. The largest of these involved a cohort
of 917 consecutive patients with IBD on such therapy for a median of 3.5 years, in whom 264 (29 percent) developed skin lesions (12.4 per 100 patient-years) [68]. Specific cutaneous lesions
included (from most to least common) psoriasiform eczema, eczema, xerosis cutis, palmoplantar pustulosis, and psoriasis (in 31, 24, 11, 5, and 4 percent, respectively); other abnormalities were
present in an additional 26 percent of patients, including bacterial folliculitis, acne vulgaris, alopecia areata, and various other mostly infectious and inflammatory skin lesions. The majority were
managed effectively by a dermatologist experienced in seeing such patients and without discontinuation of TNF inhibitor therapy. Limitations of the analysis and its generalizability included the
lack of a control group and the early referral within one academic center for evaluation and treatment by a single dermatologist. Generally similar findings are seen in the different studies, although
frequencies of specific types of skin lesions do vary between the reports.

   Psoriatic skin lesions — Psoriatic skin lesions can be induced by anti-TNF-alpha therapy. The pathogenesis may involve unopposed production of interferon-alpha by skin plasmacytoid
dendritic cells as a result of changes in cytokine balance [72-75]:

  ● A 2010 review identified 207 cases in which psoriatic skin lesions developed in patients treated with a variety of anti-TNF-alpha agents for one of several indications, including RA,
      spondyloarthritis, IBD, and psoriatic arthritis. Pustular psoriasis was common, although all forms were reported [72]. Partial or complete resolution occurred often with psoriasis treatment in
      most patients, with 66 percent of cases continuing treatment with an anti-TNF-alpha agent. One report of a higher incidence with adalimumab [73] is not supported by the other reports [74].

  ● The FDA reported data from the Food and Drug Administration Adverse Event Reporting System (2004 to 2011) in patients using TNF inhibitors for licensed and approved indications. As this
      project focused on drugs used in Crohn disease, etanercept was excluded [75,76].

Malignancy — The risk of malignancy associated with the use of TNF-alpha inhibitors is presented separately. (See "Tumor necrosis factor-alpha inhibitors: Risk of malignancy".)

Autoimmunity and autoantibodies — The risk of autoimmunity associated with the use of TNF-alpha inhibitors is presented separately. (See "Tumor necrosis factor-alpha inhibitors: Induction of
antibodies, autoantibodies, and autoimmune diseases".)

Pregnancy and breastfeeding — The TNF-alpha inhibitors are all considered category B drugs for pregnancy. The implications of pregnancy for the use of specific TNF-alpha inhibitors are
presented elsewhere. (See "Safety of rheumatic disease medication use during pregnancy and lactation", section on 'Tumor necrosis factor inhibitors'.)



SUMMARY

  ● The tumor necrosis factor (TNF)-alpha inhibitors have multiple potential adverse events, which include:

        • Injection site reactions
        • Infusion reactions
        • Neutropenia
        • Infections
        • Demyelinating disease
        • Heart failure (HF)
        • Cutaneous reactions, including psoriasis
        • Malignancy
        • Induction of autoimmunity
                       Case 2:18-cv-09253-JCZ-JVM Document 36-3 Filed 05/05/20 Page 6 of 13
  ● Infusion reactions with infliximab are classified as one of two types:

      • Acute – Acute reactions are those that occur within 24 hours. Such reactions usually occur between 10 minutes and four hours after the start of the infusion. Management of acute
         infusion reactions depends upon the severity. (See 'Acute infusion reactions' above.)

      • Delayed – Delayed reactions develop between 1 and 14 days after the start of treatment, but typically occur after five to seven days. (See 'Delayed infusion reactions' above.)

  ● TNF-alpha inhibitors have been associated with the development or exacerbation of neurologic disorders associated with demyelination, such as multiple sclerosis (MS). However, the true
    nature of this association (real or spurious) has not been established. (See 'Demyelinating disease' above.)

  ● Anti-TNF-alpha therapy should be discontinued immediately in any patient with suspected demyelination. Reported neurologic findings include confusion, ataxia, dysesthesia, paresthesia,
    facial nerve palsy, optic neuritis, hemiparesis, transverse myelitis, and ascending motor neuropathy.

  ● Targeted TNF-alpha inhibitor use may be associated with the development or exacerbation of HF. Concern about this possible adverse effect stems from randomized clinical trials of TNF-
    alpha inhibitors as a potential therapy for HF and from postmarketing surveillance data gathered by the US Food and Drug Administration (FDA). (See 'Heart failure' above.)

  ● Patients with symptomatic HF should be treated with strategies other than TNF-alpha inhibitors. In a patient who develops HF while on a TNF-alpha inhibitor, a drug-induced cause should be
    suspected, and use of the medication should be suspended.



ACKNOWLEDGMENT

The editorial staff at UpToDate would like to acknowledge John Stone, MD, who contributed to an earlier version of this topic review.


                                                               Use of UpToDate is subject to the Subscription and License Agreement.




REFERENCES

  1. García-Doval I, Hernández MV, Vanaclocha F, et al. Should tumour necrosis factor antagonist safety information be applied from patients with rheumatoid arthritis to psoriasis? Rates of
     serious adverse events in the prospective rheumatoid arthritis BIOBADASER and psoriasis BIOBADADERM cohorts. Br J Dermatol 2017; 176:643.

  2. Carswell EA, Old LJ, Kassel RL, et al. An endotoxin-induced serum factor that causes necrosis of tumors. Proc Natl Acad Sci U S A 1975; 72:3666.

  3. Beutler B, Cerami A. The biology of cachectin/TNF--a primary mediator of the host response. Annu Rev Immunol 1989; 7:625.

  4. Feldmann M, Maini RN. Anti-TNF alpha therapy of rheumatoid arthritis: what have we learned? Annu Rev Immunol 2001; 19:163.

  5. Zhang G. Tumor necrosis factor family ligand-receptor binding. Curr Opin Struct Biol 2004; 14:154.

  6. Roach DR, Bean AG, Demangel C, et al. TNF regulates chemokine induction essential for cell recruitment, granuloma formation, and clearance of mycobacterial infection. J Immunol 2002;
     168:4620.

  7. Koo S, Marty FM, Baden LR. Infectious complications associated with immunomodulating biologic agents. Infect Dis Clin North Am 2010; 24:285.

  8. Kindler V, Sappino AP, Grau GE, et al. The inducing role of tumor necrosis factor in the development of bactericidal granulomas during BCG infection. Cell 1989; 56:731.

  9. Allendoerfer R, Deepe GS Jr. Blockade of endogenous TNF-alpha exacerbates primary and secondary pulmonary histoplasmosis by differential mechanisms. J Immunol 1998; 160:6072.

 10. Garcia I, Miyazaki Y, Marchal G, et al. High sensitivity of transgenic mice expressing soluble TNFR1 fusion protein to mycobacterial infections: synergistic action of TNF and IFN-gamma in
     the differentiation of protective granulomas. Eur J Immunol 1997; 27:3182.

 11. Flynn JL, Goldstein MM, Chan J, et al. Tumor necrosis factor-alpha is required in the protective immune response against Mycobacterium tuberculosis in mice. Immunity 1995; 2:561.

 12. Benini J, Ehlers EM, Ehlers S. Different types of pulmonary granuloma necrosis in immunocompetent vs. TNFRp55-gene-deficient mice aerogenically infected with highly virulent
     Mycobacterium avium. J Pathol 1999; 189:127.

 13. Bopst M, Garcia I, Guler R, et al. Differential effects of TNF and LTalpha in the host defense against M. bovis BCG. Eur J Immunol 2001; 31:1935.

 14. Huffnagle GB, Toews GB, Burdick MD, et al. Afferent phase production of TNF-alpha is required for the development of protective T cell immunity to Cryptococcus neoformans. J Immunol
     1996; 157:4529.

 15. Marino MW, Dunn A, Grail D, et al. Characterization of tumor necrosis factor-deficient mice. Proc Natl Acad Sci U S A 1997; 94:8093.

 16. Mehrad B, Strieter RM, Standiford TJ. Role of TNF-alpha in pulmonary host defense in murine invasive aspergillosis. J Immunol 1999; 162:1633.

 17. Randhawa PS. Lymphocyte subsets in granulomas of human tuberculosis: an in situ immunofluorescence study using monoclonal antibodies. Pathology 1990; 22:153.

 18. Gardam MA, Keystone EC, Menzies R, et al. Anti-tumour necrosis factor agents and tuberculosis risk: mechanisms of action and clinical management. Lancet Infect Dis 2003; 3:148.

 19. World Health Organization. Expert Committee on Biological Standardization. Guidelines on evaluation of similar biotherapeutic products. Geneva, 2009. http://www.who.int/biologicals/areas/
     biological_ (Accessed on September 28, 2013).

 20. Serio RN. Infliximab treatment of sarcoidosis. Ann Pharmacother 2003; 37:577.

 21. Utz JP, Limper AH, Kalra S, et al. Etanercept for the treatment of stage II and III progressive pulmonary sarcoidosis. Chest 2003; 124:177.

 22. Sandborn WJ, Hanauer SB, Katz S, et al. Etanercept for active Crohn's disease: a randomized, double-blind, placebo-controlled trial. Gastroenterology 2001; 121:1088.

 23. Mocci G, Marzo M, Papa A, et al. Dermatological adverse reactions during anti-TNF treatments: focus on inflammatory bowel disease. J Crohns Colitis 2013; 7:769.

 24. Weinblatt ME, Schiff M, Valente R, et al. Head-to-head comparison of subcutaneous abatacept versus adalimumab for rheumatoid arthritis: findings of a phase IIIb, multinational,
     prospective, randomized study. Arthritis Rheum 2013; 65:28.
                      Case 2:18-cv-09253-JCZ-JVM Document 36-3 Filed 05/05/20 Page 7 of 13
25. Moreland LW, Baumgartner SW, Schiff MH, et al. Treatment of rheumatoid arthritis with a recombinant human tumor necrosis factor receptor (p75)-Fc fusion protein. N Engl J Med 1997;
    337:141.

26. Emery P, Vencovský J, Sylwestrzak A, et al. A phase III randomised, double-blind, parallel-group study comparing SB4 with etanercept reference product in patients with active rheumatoid
    arthritis despite methotrexate therapy. Ann Rheum Dis 2017; 76:51.

27. Smolen J, Landewé RB, Mease P, et al. Efficacy and safety of certolizumab pegol plus methotrexate in active rheumatoid arthritis: the RAPID 2 study. A randomised controlled trial. Ann
    Rheum Dis 2009; 68:797.

28. Weinblatt ME, Fleischmann R, Huizinga TW, et al. Efficacy and safety of certolizumab pegol in a broad population of patients with active rheumatoid arthritis: results from the REALISTIC
    phase IIIb study. Rheumatology (Oxford) 2012; 51:2204.

29. Keystone EC, Genovese MC, Klareskog L, et al. Golimumab, a human antibody to tumour necrosis factor {alpha} given by monthly subcutaneous injections, in active rheumatoid arthritis
    despite methotrexate therapy: the GO-FORWARD Study. Ann Rheum Dis 2009; 68:789.

30. Cheifetz A, Smedley M, Martin S, et al. The incidence and management of infusion reactions to infliximab: a large center experience. Am J Gastroenterol 2003; 98:1315.

31. Cheifetz A, Mayer L. Monoclonal antibodies, immunogenicity, and associated infusion reactions. Mt Sinai J Med 2005; 72:250.

32. Vultaggio A, Matucci A, Nencini F, et al. Anti-infliximab IgE and non-IgE antibodies and induction of infusion-related severe anaphylactic reactions. Allergy 2010; 65:657.

33. Kapetanovic MC, Larsson L, Truedsson L, et al. Predictors of infusion reactions during infliximab treatment in patients with arthritis. Arthritis Res Ther 2006; 8:R131.

34. Yun H, Xie F, Beyl RN, et al. Risk of Hypersensitivity to Biologic Agents Among Medicare Patients With Rheumatoid Arthritis. Arthritis Care Res (Hoboken) 2017; 69:1526.

35. Puig Sanz L, Sáez E, Lozano MJ, et al. [Reactions to infliximab infusions in dermatologic patients: consensus statement and treatment protocol. Working Group of the Grupo Español de
    Psoriasis de la Academia Española de Dermatología y Venereología ]. Actas Dermosifiliogr 2009; 100:103.

36. Hastings R, Ding T, Butt S, et al. Neutropenia in patients receiving anti-tumor necrosis factor therapy. Arthritis Care Res (Hoboken) 2010; 62:764.

37. Prescribing information, Etanercept (Enbrel®) Immunex Corporation, 10/10/2000.

38. van Oosten BW, Barkhof F, Truyen L, et al. Increased MRI activity and immune activation in two multiple sclerosis patients treated with the monoclonal anti-tumor necrosis factor antibody
    cA2. Neurology 1996; 47:1531.

39. TNF neutralization in MS: results of a randomized, placebo-controlled multicenter study. The Lenercept Multiple Sclerosis Study Group and The University of British Columbia MS/MRI
    Analysis Group. Neurology 1999; 53:457.

40. Mohan N, Edwards ET, Cupps TR, et al. Demyelination occurring during anti-tumor necrosis factor alpha therapy for inflammatory arthritides. Arthritis Rheum 2001; 44:2862.

41. Simsek I, Erdem H, Pay S, et al. Optic neuritis occurring with anti-tumour necrosis factor alpha therapy. Ann Rheum Dis 2007; 66:1255.

42. Shin IS, Baer AN, Kwon HJ, et al. Guillain-Barré and Miller Fisher syndromes occurring with tumor necrosis factor alpha antagonist therapy. Arthritis Rheum 2006; 54:1429.

43. Eguren C, Díaz Ley B, Daudén E, et al. Peripheral neuropathy in two patients with psoriasis in treatment with infliximab. Muscle Nerve 2009; 40:488.

44. Winthrop KL, Chen L, Fraunfelder FW, et al. Initiation of anti-TNF therapy and the risk of optic neuritis: from the safety assessment of biologic ThERapy (SABER) Study. Am J Ophthalmol
    2013; 155:183.

45. Dreyer L, Magyari M, Laursen B, et al. Risk of multiple sclerosis during tumour necrosis factor inhibitor treatment for arthritis: a population-based study from DANBIO and the Danish Multiple
    Sclerosis Registry. Ann Rheum Dis 2016; 75:785.

46. Kwon HJ, Coté TR, Cuffe MS, et al. Case reports of heart failure after therapy with a tumor necrosis factor antagonist. Ann Intern Med 2003; 138:807.

47. Gabriel SE. Tumor necrosis factor inhibition: a part of the solution or a part of the problem of heart failure in rheumatoid arthritis? Arthritis Rheum 2008; 58:637.

48. Ljung L, Askling J, Rantapää-Dahlqvist S, et al. The risk of acute coronary syndrome in rheumatoid arthritis in relation to tumour necrosis factor inhibitors and the risk in the general
    population: a national cohort study. Arthritis Res Ther 2014; 16:R127.

49. Greenberg JD, Kremer JM, Curtis JR, et al. Tumour necrosis factor antagonist use and associated risk reduction of cardiovascular events among patients with rheumatoid arthritis. Ann
    Rheum Dis 2011; 70:576.

50. Mann DL, McMurray JJ, Packer M, et al. Targeted anticytokine therapy in patients with chronic heart failure: results of the Randomized Etanercept Worldwide Evaluation (RENEWAL).
    Circulation 2004; 109:1594.

51. Anker SD, Coats AJ. How to RECOVER from RENAISSANCE? The significance of the results of RECOVER, RENAISSANCE, RENEWAL and ATTACH. Int J Cardiol 2002; 86:123.

52. Chung ES, Packer M, Lo KH, et al. Randomized, double-blind, placebo-controlled, pilot trial of infliximab, a chimeric monoclonal antibody to tumor necrosis factor-alpha, in patients with
    moderate-to-severe heart failure: results of the anti-TNF Therapy Against Congestive Heart Failure (ATTACH) trial. Circulation 2003; 107:3133.

53. Schiff MH, Burmester GR, Pangan AL et al. Safety of adalimumab (Humira) in global clinical trials of patients with early vs. longstanding rheumatoid arthritis (RA) (abstract SAT0044). Presen
    ted at the Annual European Congress of Rheumatology (EULAR), Vienna, Austria, 2005.

54. Kent JD, Pangan AL, Fitzpatrick SB. Analysis of the US postmarketing safety of adalimumab (HUMIRA) in patients with rheumatoid arthritis during the first 2 years after approval (abstract).
    Presented at American College of Rheumatology Annual Meeting, San Diego, 2005.

55. Wolfe F, Michaud K. Heart failure in rheumatoid arthritis: rates, predictors, and the effect of anti-tumor necrosis factor therapy. Am J Med 2004; 116:305.

56. Solomon DH, Rassen JA, Kuriya B, et al. Heart failure risk among patients with rheumatoid arthritis starting a TNF antagonist. Ann Rheum Dis 2013; 72:1813.

57. Khasnis AA, Calabrese LH. Tumor necrosis factor inhibitors and lung disease: a paradox of efficacy and risk. Semin Arthritis Rheum 2010; 40:147.
                       Case 2:18-cv-09253-JCZ-JVM Document 36-3 Filed 05/05/20 Page 8 of 13
 58. Dixon WG, Hyrich KL, Watson KD, et al. Influence of anti-TNF therapy on mortality in patients with rheumatoid arthritis-associated interstitial lung disease: results from the British Society for
     Rheumatology Biologics Register. Ann Rheum Dis 2010; 69:1086.

 59. United States Food and Drug Administration. 2004 Safety alerts for drugs, biologics, medical devices, and dietary supplements. www.fda.gov/medwatch/SAFETY/2004/safety04.htm#Remica
     de2 (Accessed on January 04, 2004).

 60. Marotte H, Fontanges E, Bailly F, et al. Etanercept treatment for three months is safe in patients with rheumatological manifestations associated with hepatitis C virus. Rheumatology
     (Oxford) 2007; 46:97.

 61. Roux CH, Brocq O, Breuil V, et al. Safety of anti-TNF-alpha therapy in rheumatoid arthritis and spondylarthropathies with concurrent B or C chronic hepatitis. Rheumatology (Oxford) 2006;
     45:1294.

 62. Peterson JR, Hsu FC, Simkin PA, Wener MH. Effect of tumour necrosis factor alpha antagonists on serum transaminases and viraemia in patients with rheumatoid arthritis and chronic
     hepatitis C infection. Ann Rheum Dis 2003; 62:1078.

 63. Parke FA, Reveille JD. Anti-tumor necrosis factor agents for rheumatoid arthritis in the setting of chronic hepatitis C infection. Arthritis Rheum 2004; 51:800.

 64. Lee HH, Song IH, Friedrich M, et al. Cutaneous side-effects in patients with rheumatic diseases during application of tumour necrosis factor-alpha antagonists. Br J Dermatol 2007; 156:486.

 65. Asarch A, Gottlieb AB, Lee J, et al. Lichen planus-like eruptions: an emerging side effect of tumor necrosis factor-alpha antagonists. J Am Acad Dermatol 2009; 61:104.

 66. Béné J, Moulis G, Auffret M, et al. Alopecia induced by tumour necrosis factor-alpha antagonists: description of 52 cases and disproportionality analysis in a nationwide pharmacovigilance
     database. Rheumatology (Oxford) 2014; 53:1465.

 67. Hernández MV, Sanmartí R, Cañete JD, et al. Cutaneous adverse events during treatment of chronic inflammatory rheumatic conditions with tumor necrosis factor antagonists: study using
     the Spanish registry of adverse events of biological therapies in rheumatic diseases. Arthritis Care Res (Hoboken) 2013; 65:2024.

 68. Cleynen I, Van Moerkercke W, Billiet T, et al. Characteristics of Skin Lesions Associated With Anti-Tumor Necrosis Factor Therapy in Patients With Inflammatory Bowel Disease: A Cohort
     Study. Ann Intern Med 2016; 164:10.

 69. Fréling E, Baumann C, Cuny JF, et al. Cumulative incidence of, risk factors for, and outcome of dermatological complications of anti-TNF therapy in inflammatory bowel disease: a 14-year
     experience. Am J Gastroenterol 2015; 110:1186.

 70. George LA, Gadani A, Cross RK, et al. Psoriasiform Skin Lesions Are Caused by Anti-TNF Agents Used for the Treatment of Inflammatory Bowel Disease. Dig Dis Sci 2015; 60:3424.

 71. Soh JS, Yun WJ, Kim KJ, et al. Concomitant use of azathioprine/6-mercaptopurine decreases the risk of anti-TNF-induced skin lesions. Inflamm Bowel Dis 2015; 21:832.

 72. Collamer AN, Battafarano DF. Psoriatic skin lesions induced by tumor necrosis factor antagonist therapy: clinical features and possible immunopathogenesis. Semin Arthritis Rheum 2010;
     40:233.

 73. Harrison MJ, Dixon WG, Watson KD, et al. Rates of new-onset psoriasis in patients with rheumatoid arthritis receiving anti-tumour necrosis factor alpha therapy: results from the British
     Society for Rheumatology Biologics Register. Ann Rheum Dis 2009; 68:209.

 74. Joyau C, Veyrac G, Dixneuf V, Jolliet P. Anti-tumour necrosis factor alpha therapy and increased risk of de novo psoriasis: is it really a paradoxical side effect? Clin Exp Rheumatol 2012;
     30:700.

 75. Wollina U, Hansel G, Koch A, et al. Tumor necrosis factor-alpha inhibitor-induced psoriasis or psoriasiform exanthemata: first 120 cases from the literature including a series of six new
     patients. Am J Clin Dermatol 2008; 9:1.

 76. Kip KE, Swoger JM, Grandinetti LM, et al. Tumor necrosis factor α antagonist-associated psoriasis in inflammatory diseases: an analysis of the FDA adverse event reporting system. Inflamm
     Bowel Dis 2013; 19:1164.


Topic 7970 Version 22.0
                            Case 2:18-cv-09253-JCZ-JVM Document 36-3 Filed 05/05/20 Page 9 of 13
GRAPHICS

 Administration of infliximab: Guidelines for drug administration and the recognition and initial approach to infusion reactions

  Description
  Intravenous (IV) administration of infliximab, a tumor necrosis factor-alpha antagonist biologic therapy. Infliximab, a chimeric antibody, is administered in the form of periodic infusions (zero, two, and six weeks and, depending on the
  subsequent course of the disease, every six to eight weeks thereafter).

  Contraindications to treatment

    Known hypersensitivity to the drug or murine proteins

    Active systemic or localized infections

    History of infection related to a prosthesis that remains in place

    Infection with human immunodeficiency virus

    Active infection with hepatitis B virus

    Congestive heart failure classified on the New York Heart Association scale as functional class III/IV

    History of demyelinating disease

    History of cancer (except when there has been no recurrence in the preceding five years and in the case of patients with basal cell carcinoma)

    Patients with a history of systemic lupus erythematosus

    Live vaccines should not be administered during treatment: yellow fever, German measles, measles, polio, or bacillus Calmette-Guérin (BCG)

  Patient care during IV administration of infliximab
  Objectives

    To prepare patients physically and psychologically so that they undergo treatment in the best possible conditions

    To ensure the patient's safety throughout the infusion process

    To prevent treatment-related problems and ensure prompt detection of any such problems

  Preparation of the patient before the procedure

    Ascertain what the patient knows about the treatment they are about to receive

    Patients may eat breakfast or lunch and take their usual medication unless they have a history of moderate to severe infusion reactions (risk of vomiting)

    Make the patient comfortable in a seat or bed, depending on the preference and physical state of each individual

    Check whether the patient's chart includes an order for laboratory testing before the procedure, and whether premedication has been prescribed

    Personnel: nursing staff

  Procedure

    Personnel: nursing staff

    Materials:
       Esmarch bandage
       Cotton
       Antiseptic
       20 G catheter
       Catheter securement dressings
       Pump
       Filter (pore size ≤1.2 microns)
       Infusion pump
       10 mL syringe
       21 G needle
       10 mL of double-distilled water for each vial of infliximab
       Infliximab (store in refrigerator at between 2 and 8°C)
       250 mL of 0.9% saline solution

  Implement laboratory testing order, if any, prior to infusion. Administer prescribed premedication, if any. This can only be diphenhydramine or hydrocortisone.

    Check arterial blood pressure, heart rate, respiratory rate, and temperature at the start and after completion of infusion and whenever required by the patient's physical condition

    Preparation of the drug
       Aseptic technique
       Reconstitute each 100 mg vial of infliximab with 10 mm of double-distilled water
       Aim the double-distilled water against the side of the vial to prevent foaming
       Ensure that the contents of the vial have dissolved completely, but avoid prolonged and energetic movements
       Allow the solution to stand for five minutes
       The solution should be colorless to slightly yellowish and may contain translucent particles (protein)
          The solution should not be administered if it is inappropriately colored or contains visible opaque particles

       From the bottle of saline solution, withdraw a volume of saline equal to the volume of infliximab solution to be used in order to obtain a final volume of 250 mL and a concentration of between 0.4 and 4 mg/ml
       The solution must be infused within three hours of reconstitution
       Never dissolve infliximab in dextrose solution
       Cannulate the venous line
       Administer the drug using a volumetric infusion pump
          The first, second, third, and fourth infusions should be administered over two hours (125 mL/hour)
          Starting with the fifth infusion, the dose can be infused in one hour (250 mL/hour)

    Assess response to treatment; if the patient does not present any anomalous symptoms, he or she can be discharged and return to normal daily activity

    Patients must be instructed to telephone their clinician or the nursing staff if they experience any reaction symptoms after the infusion

  Observations

    Infusion time can be modified by the clinician responsible for the patient

  Description of problems related to the procedure and remedial action

    Acute infusion reactions

                                Mild in the presence of                                                                    Moderate in the presence of                                                             Severe in the presence of

       Headache                                                                                 The same symptoms as mild reactions and                                                The same symptoms as moderate reactions and
       Diaphoresis                                                                                 Dysphagia                                                                              Severe hypotension or hypertension (± 40 mmHg with respect to baseline)
       Throat irritation                                                                           Hypotension or hypertension (± 20 mmHg with respect to baseline)                       Hyperthermia and chills (≥39°C)
       Lumbar pain                                                                                 Chest pain or tightness                                                                Swelling of the larynx or pharynx with stridor
       Hyperemia                                                                                   Edema of the face, hands, or lips                                                      Dyspnea
       Nausea                                                                                      Suffocating sensation                                                                  Severe bronchospasm
       Palpitations                                                                                Hyperemia (accompanied by a sensation of heat or fever)                                Convulsive seizure
       Itching                                                                                     Hyperthermia (<39°C)                                                                   Clinically significant chest pain
       Cutaneous eruption                                                                          Palpitations, tachycardia
       Flushing                                                                                    Urticaria
       Vertigo
       Vomiting

    Action to be taken:
       Stop the infusion
       Monitor blood pressure, heart rate, respiratory rate, and temperature
       Notify the treating clinician
       If the reaction does not resolve, follow appropriate procedures for management of an acute reaction to infusion of infliximab
       If extravasation occurs, stop the infusion immediately, notify the treating clinician, attempt to aspirate the extravasated fluid with a 10 to 20 mL syringe, withdraw the IV line, mark the affected area, and follow the hospital's treatment
       protocol covering such events

    Important points

       To ensure early detection of infusion reactions, monitor the patient's response to treatment
                         Case 2:18-cv-09253-JCZ-JVM Document 36-3 Filed 05/05/20 Page 10 of 13
        Ensure that the intravenous line is open

     Assessment indicators

        The nursing record should include details of the results of vital signs monitoring before and after treatment

        The nursing record should provide details of the assessment of tolerance to treatment, that is, the occurrence or absence of incidents

     Records

        The following information should be recorded:
           Vital signs
           The assessment and preparation of the patient prior to treatment
           Incidents (presence or absence) related to the procedure
           Assessment of the patient's condition after treatment

Original figure modified for this publication. Puig Sanz L, Sáez E, Lozano MJ, et al. [Reactions to infliximab infusions in dermatologic patients: consensus statement and treatment protocol. Working Group of the Grupo Español de Psoriasis de la
Academia Española de Dermatología y Venereología.] Actas Dermosifiliogr 2009; 100:103. Table used with the permission of Elsevier Inc. All rights reserved.

Graphic 85654 Version 5.0
                         Case 2:18-cv-09253-JCZ-JVM Document 36-3 Filed 05/05/20 Page 11 of 13
Procedure to be followed in the case of an acute reaction to infliximab
infusion




IV: intravenous.

Original figure modified for this publication. Puig Sanz L, Sáez E, Lozano MJ, et al. [Reactions to infliximab
infusions in dermatologic patients: consensus statement and treatment protocol. Working Group of the Grupo
Español de Psoriasis de la Academia Española de Dermatología y Venereología.] Actas Dermosifiliogr 2009;
100:103. Illustration used with the permission of Elsevier Inc. All rights reserved.

Graphic 85655 Version 5.0
                         Case 2:18-cv-09253-JCZ-JVM Document 36-3 Filed 05/05/20 Page 12 of 13
NYHA and other classifications of cardiovascular disability

                                                                                                                                Canadian Cardiovascular Society functional
                             Class                                     NYHA functional classification [1]                                                                                                  Specific activity scale [3]
                                                                                                                                            classification [2]

                               I                               Patients with cardiac disease but without resulting              Ordinary physical activity, such as walking and climbing      Patients can perform to completion any activity requiring
                                                               limitations of physical activity. Ordinary physical activity     stairs, does not cause angina. Angina with strenuous or       ≥7 metabolic equivalents (ie, can carry 24 lb up 8 steps;
                                                               does not cause undue fatigue, palpitation, dyspnea, or           rapid prolonged exertion at work or recreation.               do outdoor work [shovel snow, spade soil]; do
                                                               anginal pain.                                                                                                                  recreational activities [skiing, basketball, squash,
                                                                                                                                                                                              handball, jog/walk 5 mph]).

                               II                              Patients with cardiac disease resulting in slight limitation     Slight limitation of ordinary activity. Walking or climbing   Patients can perform to completion any activity requiring
                                                               of physical activity. They are comfortable at rest. Ordinary     stairs rapidly, walking uphill, walking or stair-climbing     ≥5 metabolic equivalents (eg, have sexual intercourse
                                                               physical activity results in fatigue, palpitation, dyspnea, or   after meals, in cold, in wind, or when under emotional        without stopping, garden, rake, weed, roller skate, dance
                                                               anginal pain.                                                    stress, or only during the few hours after awakening.         fox trot, walk at 4 mph on level ground), but cannot and
                                                                                                                                Walking more than 2 blocks on the level and climbing          do not perform to completion activities requiring ≥7
                                                                                                                                more than 1 flight of ordinary stairs at a normal pace and    metabolic equivalents.
                                                                                                                                in normal conditions.

                              III                              Patients with cardiac disease resulting in marked                Marked limitation of ordinary physical activity. Walking 1    Patients can perform to completion any activity requiring
                                                               limitation of physical activity. They are comfortable at         to 2 blocks on the level and climbing 1 flight in normal      ≥2 metabolic equivalents (eg, shower without stopping,
                                                               rest. Less-than-ordinary physical activity causes fatigue,       conditions.                                                   strip and make bed, clean windows, walk 2.5 mph, bowl,
                                                               palpitation, dyspnea, or anginal pain.                                                                                         play golf, dress without stopping) but cannot and do not
                                                                                                                                                                                              perform to completion any activities requiring >5
                                                                                                                                                                                              metabolic equivalents.

                               IV                              Patients with cardiac disease resulting in inability to carry    Inability to carry on any physical activity without           Patients cannot or do not perform to completion activities
                                                               on any physical activity without discomfort. Symptoms of         discomfort. Anginal syndrome may be present at rest.          requiring >2 metabolic equivalents. Cannot carry out
                                                               cardiac insufficiency or of the anginal syndrome may be                                                                        activities listed above (specific activity scale III).
                                                               present even at rest. If any physical activity is
                                                               undertaken, discomfort is increased.

NYHA: New York Heart Association.

References:
    1. The Criteria Committee of the New York Heart Association. Nomenclature and Criteria for Diagnosis of Diseases of the Heart and Great Vessels, 9 th ed, Little, Brown & Co, Boston, 1994. p.253.
    2. Campeau L. Grading of angina pectoris. Circulation 1976; 54:522.
    3. Goldman L, Hashimoto B, Cook EF, Loscalzo A. Comparative reproducibility and validity of systems for assessing cardiovascular functional class: Advantages of a new specific activity scale. Circulation 1981; 64:1227.

Graphic 52683 Version 17.0
                         Case 2:18-cv-09253-JCZ-JVM Document 36-3 Filed 05/05/20 Page 13 of 13
Contributor Disclosures
 Bruce Kirkham, BA, MD, FRCP, FRACP Grant/Research/Clinical Trial Support: Eli Lilly [Rheumatoid arthritis (Baricitinib)]; Novartis [Psoriatic arthritis, ankylosing spondylitis (Secukinumab)]; AbbVie [Rheumatoid
arthritis, psoriatic arthritis, ankylosing spondylitis (Adalimumab)]; Roche [Rheumatoid arthritis (Tocilizumab, rituximab)]; UCB [Rheumatoid arthritis, psoriatic arthritis, ankylosing spondylitis (Certolizumab pegol)].
Speaker's Bureau: Gilead Science [ Rheumatoid Arthritis, psoriatic arthritis, ankylosing spondyliits]; Novartis [Psoriatic arthritis, ankylosing spondylitis (Secukinumab)]; Janssen [Psoriatic arthritis (Ustekinumab)]; Eli
Lilly [Psoriatic arthritis (Ixekizumab)]; Roche-Chugai [Rheumatoid arthritis, giant cell arteritis (Tocilizumab)]. Consultant/Advisory Boards: Eli Lilly [Rheumatoid arthritis, psoriatic arthritis (Baricitinib, ixekizumab);
Novartis [Psoriatic arthritis, ankylosing spondylitis (Secukinumab)]; Janssen [Psoriatic arthritis (Ustekinumab)]. Daniel E Furst, MD Grant/Research/Clinical Trial Support: Actelion [SSC, PAH (Bosentan,
ambrisentan)]; Galapagos [SSc (Drug in phase 2,3 of a trial)]; GSK [SSc (IVIG)]; NIH [SSc (Bone marrow transplant)]; Novartis [RA (Filgotinib)]; Sanoﬁ [SSc (Advice regarding potential future directions)]; Amgen [RA,
PsA (Etanercept)]; BMS [RA, SSc (Abatacept)]; Corbus [SSc (Lenabasum)]; Pﬁzer [SSc (Sildenaﬁl)]; Roche/Genentech [RA, SSc (Tocilizumab)]. Consultant/Advisory Board: Corbus [SSc (Lenabasum)]; Galapagos [SSc
(Advice regarding a compound to enter clinical trials)]; Novartis [SSc (Advice regarding future strategy)]; Amgen (RA, PsA [Discussion regarding manuscript about potential lymphomas for etanercept]). Paul L
Romain, MD Nothing to disclose

Contributor disclosures are reviewed for conﬂicts of interest by the editorial group. When found, these are addressed by vetting through a multi-level review process, and through requirements for references to be
provided to support the content. Appropriately referenced content is required of all authors and must conform to UpToDate standards of evidence.

Conﬂict of interest policy
